DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election without traverse of Invention Group II and Species L directed to Figs. 22 and 25 (claims 15-16 and 18-20) in the reply filed on March 7th, 2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito et al. (Pub. No.: US 2012/0080661 A1), hereinafter as Saito.
Regarding claim 15, Saito discloses a device package in Figs. 1A and 1B, comprising: a redistribution layer comprising conductive elements (plurality of graphene layer 16) comprising a conductive carbon-based material (graphene material) defining a vertical height, between a lower surface and an upper surface of the conductive carbon-based material, of less than about 0.2 um (total thickness of graphene layer 16 can be from 10 sheets with 3.4 nm to 100 sheets with 34 nm) (see [0022], [0029-0034] and [0037]); passivation material (the cap film 18) laterally between and partially overlapping the upper surface of the conductive elements, the passivation material defining openings (holes formed in the cap film 18 before the contact plugs 20 filling in) extending therethrough to the conductive elements (see Fig. 1A and [0026-0028], [0058]); and a device region (device region comprising insulating film 13, film 14, film 15, first contact layer 100, and substrate 10) directly adjacent the conductive carbon-based material of the conductive elements of the redistribution layer (see Fig. 1A and [0019-0020], [0024], [0030-0034]).
Regarding claim 16, Saito discloses the device package of claim 15, wherein the passivation material, partially overlapping the upper surface of the conductive elements, is directly adjacent the conductive carbon-based material of the conductive elements (the cap film 18 overlapping the upper surface of graphene layer 16 and adjacent to the graphene layer 16) (see Fig. 1A).
Regarding claim 18, Saito discloses the device package of claim 15, wherein the conductive carbon-based material comprises at least one graphene, carbon nanotubes, carbon nanobuds, or carbon nanoribbons (graphene layer 16) (see [0030]).
Regarding claim 20, Saito discloses the device package of claim 15, wherein at least a portion of the lower surface of the conductive carbon-based material (a corner of the lower surface of graphene 16) is directly adjacent a dielectric material (film 14 made of oxide of Ta, Ti or W) (the corner of the lower surface of graphene 16 physically contacts a corner of the upper surface of film 14) (see Fig. 1B and [0031]).


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (Pub. No.: US 2012/0080661 A1), hereinafter as Saito, as applied to claim 15 above.
Regarding claim 19, Saito discloses the device package of claim 15, wherein the conductive elements are spaced apart by portions of the passivation material (graphene layers 16 are spaced apart by portion of the cap film 18). 
Saito fails to disclose the portions of the passivation material each having a width of less than one micrometer. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the portions of the passivation material each having a width of less than one micrometer because the width of the spacing is required to meet the manufacturing parameter for reducing size of the chip package at the same time having low parasitic capacitance within the package structure. Since it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involve only routine skill in the art. In re Aller, 105 USPQ 233

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818